UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4584


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICARDO LOPEZ-VERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00226-TDS-1)


Submitted:   May 17, 2011                     Decided:   May 27, 2011


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Jr., ADDISON & SHOAF, Salisbury, North
Carolina, for Appellant. Angela Hewlett Miller, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In      2003,     Ricardo     Lopez-Vera           pleaded        guilty        to

illegally     reentering       the     United      States       after        having       been

deported following a conviction for an aggravated felony, in

violation of 8 U.S.C. § 1326 (a), (b)(2) (2006).                             The district

court sentenced Lopez-Vera to a term of imprisonment followed by

supervised release.          Subsequently, Lopez-Vera pleaded guilty to

illegal reentry and to violating the terms of his supervised

release.           The     district     court       sentenced           Lopez-Vera          to

eighty-seven       months    of    imprisonment         for    the     illegal      reentry

conviction        and    eighteen     months       of     imprisonment             for     the

supervised       release     revocation,      to    be        served    consecutively.

Lopez-Vera now appeals and appellate counsel has filed a brief

pursuant     to     Anders    v.     California,         386     U.S.        738    (1967),

questioning       whether     the     district      court       erred        in    imposing

consecutive terms of imprisonment.                 Lopez-Vera was informed of

his right to file a pro se supplemental brief but has not done

so.   Finding no error, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.              Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                                     In so

doing, we first examine the sentence for “significant procedural

error,”     including        “failing      to      calculate           (or        improperly

                                          2
calculating) the Guidelines range, treating the Guidelines as

mandatory,      failing         to       consider      the    [18    U.S.C.]     §    3553(a)

[(2006)]      factors,          selecting        a     sentence      based      on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”         Gall, 552 U.S. at 51.                      When “multiple terms of

imprisonment are imposed on a defendant at the same time, . . .

the   terms    may      run     concurrently         or    consecutively,”       18    U.S.C.

§ 3584(a) (2006), and the district court must take into account

the   §   3553(a)       factors          in   making      that    decision.      18    U.S.C.

§ 3584(b) (2006).              Finally, we then “‘consider the substantive

reasonableness          of    the    sentence        imposed.’”       United     States    v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008) (quoting Gall, 552 U.S.

at 51).    This court presumes on appeal that a sentence within a

properly      calculated        advisory         Guidelines       range    is   reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see

Rita v. United States, 551 U.S. 338, 346-56 (2007) (upholding

presumption of reasonableness for within-Guidelines sentence).

              Moreover, this court reviews a sentence imposed as a

result of a supervised release violation to determine whether

the sentence was plainly unreasonable.                        United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                            The first step in this

analysis      is    a        determination        of      whether    the      sentence    was

unreasonable.            Id.        at    438.         This      court,    in   determining

reasonableness, follows generally the procedural and substantive

                                                 3
considerations employed in reviewing original sentences.                            Id.

On    review,   we    will   assume       a       deferential      appellate     posture

concerning issues of fact and the exercise of discretion.                            Id.

at 439.

             Although a district court must consider the policy

statements in Chapter Seven of the Sentencing Guidelines along

with the statutory requirements of 18 U.S.C. § 3583 (2006) and

§ 3553(a), “‘the court ultimately has broad discretion to revoke

its previous sentence and impose a term of imprisonment up to

the   statutory      maximum.’”          Crudup,     461    F.3d    at    439   (quoting

United    States     v.   Lewis,    424       F.3d   239,   244     (2d   Cir.    2005))

(internal quotation marks omitted).                  If a sentence imposed after

a revocation is not unreasonable, we will not proceed to the

second prong of the analysis — whether the sentence was plainly

unreasonable.        Crudup, 461 F.3d at 438-39.                We have thoroughly

reviewed the record and conclude that the sentences imposed by

the district court are reasonable, and the court did not err in

imposing consecutive terms of imprisonment.                        We therefore need

not    determine     whether       the    revocation        sentence      was    plainly

unreasonable.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.     Accordingly, we affirm the judgment of the district

court.    This court requires that counsel inform Lopez-Vera, in

                                              4
writing,   of    the   right     to   petition   the   Supreme    Court    of   the

United States for further review.            If Lopez-Vera requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Lopez-Vera.                    We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         5